Case 1:17-cr-00183-TWP-TAB Document 156-1 Filed 10/29/20 Page 1 of 2 PageID #: 1345




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

   UNITED STATES OF AMERICA,                           )
                                                       )
             Plaintiff,                                )
                                                       )
      v.                                               ) CAUSE NO. 1:17-cr-00183-TWP-TAB
                                                       )
   BUSTER HERNANDEZ,                                   )
   (a.k.a. Brian Kil, Brianna Killian, Brian Mil, Greg )
   Martain, Purge of Maine, uygt9@hushmail.com,        )
   jare9302@hushmail.com, Dtvx1@hushmail.com, )
   Leaked_hacks1, Closed Door, Closed Color, Clutter )
   Removed, Color Rain, Plot Draw, and Invil Cable, )
                                                       )
           Defendant.                                  )

                                                 ORDER

          This matter is before the Court upon the parties’ Motion to continue the sentencing hearing

   presently set in this cause, and the Court, being duly advised, now finds as follows:

      1. This case was scheduled for sentencing on December 11, 2020.

          And the Court, having reviewed the Motion and being duly advised, now finds that the

   Motion is well taken and should be granted.

          Accordingly, IT IS THEREFORE ORDERED that the sentencing hearing on December

   11, 2020 is VACATED and will be rescheduled to ______________ at 9:00 a.m. in Room 344,

   United States Courthouse, 46 E. Ohio Street, Indianapolis, Indiana.
Case 1:17-cr-00183-TWP-TAB Document 156-1 Filed 10/29/20 Page 2 of 2 PageID #: 1346




          SO ORDERED.



   Date: _________.


                                            _________________________________
                                            Tonya Walton Pratt
                                            United States District Judge
                                            Southern District of Indiana




   Distribution to the Parties
